Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 and 18 directed to apparatuses non-elected without traverse.  Accordingly, claims 11-13 and 18 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Minami et al., U.S. Patent App. Pub. No. 2017/0159203 A1 [hereinafter Minami] is the closest prior art of record. Minami teaches a simple leak check. 
However, the Examiner is persuaded by Applicant’s arguments regarding the second inspection. Thus Minami and the prior art of record do not render obvious claim 1’s “performing a second inspection of closing both a master container and the internal space that has been evacuated while providing fluid communication between the internal space and the master container, measuring the pressure in the closed internal space, and detecting that the pressure in the closed internal space and a pressure in the closed master container do not exceed a second pressure threshold value within a predetermined second inspection time.”
The Examiner is persuaded by Applicant’s arguments that “when” is not contingent and since claim 5 and 10’s “when” clauses cover all scenarios they are thus not contingent. 
Thus, Minami and the prior art of record also do not teach claim 5’s “wherein the simple leak check or the composite leak check is performed when a thickness of a seed layer of the substrate, to be plated, is larger than a predetermined reference film thickness, and the precision leak check is performed when a thickness of a seed layer of the substrate, to be plated, is not more than the predetermined reference film thickness.”
Minami and the prior art of record also do not teach claim 10’s “the simple leak check or the composite leak check is performed when a plating time for the substrate, to be plated, is shorter than a predetermined reference plating time, and the precision leak check is performed when a plating time for the substrate, to be plated, is not less than the predetermined reference plating time.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794